Title: To James Madison from William Loughton Smith, 30 June 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


30 June 1801, Lisbon. No. 50. Transmits official word to U.S. government of the death of the prince of Beira. Speculates that Napoleon will refuse to ratify peace treaty signed at Badajoz. Encloses copy of letter received from O’Brien, dated 24 May, but does not share O’Brien’s hope that dey of Algiers will be helpful in mediating U.S. conflict with Tripoli. Fears that some American merchantmen will fall victim to the “insatiable cupidity of the faithless Bashaw, who, three Years ago, humbled himself to the dust before a Portuguese Captain, and now menaces and insults the United States.” Reports body of French troops, embarked at Cádiz on Spanish ships, headed for either Egypt or Lisbon. Encloses newspaper account of events in Egypt.
 

   
   RC and enclosures (DNA: RG 59, DD, Portugal, vol. 5). RC 3 pp.; in a clerk’s hand, signed by Smith; docketed by Wagner as received 14 Aug. Enclosures 3 pp.


